Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180192069 Al, hereinafter Chen), in view of CHUANG et al. (US 20210160527 Al, hereinafter CHUANG).

Regarding claim 1, CHEN discloses method implemented by a video coding device for performing video coding, the method comprising: determining (para. 87) that affine mode (para. 106) is enabled (i.e. as cited below, the current block is an affine block) for a current video block (video decoder 30 may determine motion vectors for a plurality of control points of an affine block. For example, video decoder 30 may determine the v0, v1, and v2 motion vectors for the top-left, top-right, and of the affine block, or determine the v0 and v1 motion vectors for the top-!eft and top-right control points of the affine block [0114]), wherein the current video block comprises a plurality of sub-blocks (para. 95) (determining the MVPs for the corresponding corner sub-blocks based on motion vectors for control points, video decoder 30 may set the MVPs corresponding to the respective sub-blocks of the affine block equal to the interpolated motion vectors for the corresponding sub-blocks of the affine block [0103] for motion vector set candidate ls selected as the control point motion vector prediction "CPMVP" of the current CU "prediction information of control points" [0116]); determining a plurality of control point affine motion vectors (as cited above, i.e. video decoder 30 may determine motion vectors for a plurality of control points of an affine block) associated with the video block; 
deriving (para. 87) a sub-block motion vector (as cited above, i.e. determining the MVPs for the corresponding corner sub-blocks based on motion vectors for control points, video decoder 30 may set the MVPs corresponding to the respective sub-blocks of the affine block equal to the interpolated motion vectors for the corresponding sub-blocks of the affine block, [0103]) associated with a sub-block of the plurality of sub-blocks based on at least one of the plurality of control point affine motion vectors (video decoder 30 may interpolate motion vectors for the corner sub-blocks based on the motion vectors for the plurality of control points "motion vector corresponding to the control points for prediction" and set the MVPs corresponding to the respective corner sub-blocks of the affine block equal to the interpolated motion vectors of the respective corner sub-blocks [0075] for a reference index needs to be explicitly signaled, together with an MV predictor MVP index to the MV candidate list since the AMVP candidate contains only a motion vector, in AMVP mode, the predicted motion vectors can be further refined [0117]); 
It is noted that CHEN is silent about clipping the sub-block motion vector based on a motion field range; and predicting the sub-block using the clipped sub-block motion vector as claimed.

	Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of CHUANG to the teachings of Chen for the benefit of reducing the required bandwidth and computational complexity for sub-block motion compensation.

Regarding claim 2, CHEN/CHUANG, for the same motivation of combination, further discloses the method of claim 1 further comprising storing the clipped sub-block motion vector for spatial motion vector prediction or temporal motion vector prediction (CHUANG, para. 19).

Regarding claim 3, CHEN/CHUANG, for the same motivation of combination, further discloses the method of claim 1, wherein at least one of the plurality of control point affine motion vectors associated with the current video block is determined using one or more control point affine motion vectors associated with one or more neighboring video blocks (CHUANG, para. 54).

Regarding claim 4, CHEN/CHUANG, for the same motivation of combination, further discloses the method of claim 1 further comprising clipping the plurality of control point affine motion vectors associated with the current video block (CHUANG, para. 60) based on a bit depth (CHUANG, para. 65) used for motion field storage (as cited above, i.e. CHUANG, para. 65).

Regarding claim 5, CHEN/CHUANG, for the same motivation of combination, further discloses the method of claim 4 further comprising storing (see above citation for storing, i.e. the clipped motion 

Regarding claim 6, CHEN/CHUANG, for the same motivation of combination, further discloses the method of claim 1, wherein the motion field range is used for motion field storage (CHUANG, para. 54).

Regarding claim 7, CHEN/CHUANG, for the same motivation of combination, further discloses the method of claim 1, wherein the motion field range is based on a bit depth value (CHUANG, para. 65).

Regarding claim 12, CHEN/CHUANG, for the same motivation of combination, discloses a video coding device comprising: a processor configured to at least (CHEN, ABSTACT): determine that affine mode is enabled for a current video block (see rejection of claim 1), wherein the current video block comprises a plurality of sub-blocks (see rejection of claim 1); determine a plurality of control point affine motion vectors associated with the video block (see rejection of claim 1); derive a sub-block motion vector associated with a sub-block of the plurality of sub-blocks based on at least one of the plurality of control point affine motion vectors (see rejection of claim 1); clip the sub-block motion vector based on a motion field range (see rejection of claim 1); and predict the sub-block using the clipped sub-block motion vector (see rejection of claim 1).

Regarding claim 13, CHEN/CHUANG, for the same motivation of combination, further discloses the video coding device of claim 12, wherein the processor is further configured to store the clipped sub-block motion vector for spatial motion vector prediction or temporal motion vector prediction (CHUANG, para. 20).

Regarding claim 14, CHEN/CHUANG, for the same motivation of combination, further discloses the video coding device of claim 12, wherein at least one of the plurality of control point affine motion vectors associated with the current video block is determined using one or more control point affine motion vectors associated with one or more neighboring video blocks (CHUANG, para. 54).

Regarding claim 15, CHEN/CHUANG, for the same motivation of combination, further discloses the video coding device of claim 12, wherein the processor is further configured to clip the plurality of control point affine motion vectors associated with the current video block (CHUANG, para. 60) based on a bit depth (CHUANG, para. 65) used for motion field storage (as cited above, i.e. CHUANG, para. 65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200007877 A1	LOW COMPLEXITY AFFINE MERGE MODE FOR VERSATILE VIDEO CODING
US 20200007889 A1		BUFFER RESTRICTION DURING MOTION VECTOR PREDICTION FOR VIDEO CODING
US 20190273943 A1	SYSTEMS AND METHODS FOR PERFORMING MOTION COMPENSATION FOR CODING OF VIDEO DATA
US 20190116376 A1	MOTION VECTOR PREDICTORS USING AFFINE MOTION MODEL IN VIDEO CODING
US 20180192069 A1	MOTION VECTOR GENERATION FOR AFFINE MOTION MODEL FOR VIDEO CODING

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/               Primary Examiner, Art Unit 2485